444 F.2d 522
UNITED STATES of America, Plaintiff-Appellee,v.Rex Vernon SHELTON, Defendant, Public Service Mutual Ins.Co., Appellant.No. 71-1190 Summary Calendar.**(1) Rule 18, 5 Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir. 1970,431 F.2d 409, Part. I.
United States Court of Appeals, Fifth Circuit.
June 16, 1971.

Milton E. Grusmark, Miami Beach, Fla., for appellant.
Robert W. Rust, U.S. Atty., Miami, Fla., for plaintiff-appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
Public Service Mutual Insurance Co., a bail bond company, unsuccessfully sought remission of a bail bond forfeiture from the district court.  The company was surety for defendant Rex Shelton, who failed to appear for sentencing in the United States District Court for the Southern District of Florida in April 1969.  The district court allowed the surety six months' grace during which to return the defendant without forfeiture of bail.  The company was unsuccessful in its efforts.  When the six months' grace period ended in October 1969 the district court ordered the company to forfeit the bail.  The F.B.I. eventually returned the defendant from Hawaii in July 1970.  In September 1970, the bonding company sought remission of the forfeiture under F.R.Crim.Proc. 46(f)(4).  The district judge denied the request for remission.


2
The decision of the district judge was clearly within his discretion.  Smith v. United States, 5 Cir. 1966, 357 F.2d 486.  The judgment below is affirmed.